UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-35352 WELLESLEY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 45-3219901 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 40 Central Street, Wellesley, Massachusetts 02482 (Address of principal executive offices) (Zip Code) (781) 235-2550 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of August 1, 2012, there were 2,407,151 shares of the registrant’s common stock outstanding. WELLESLEY BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 1 Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 2 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2012 and 2011 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 Part II.Other Information 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS June 30, 2012 December 31, 2011 (Dollars in thousands) Assets Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Certificates of deposit Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans held for sale — Loans Less allowance for loan losses ) ) Loans, net Bank-owned life insurance Premises and equipment, net Accrued interest receivable Net deferred tax asset Prepaid FDIC assessment Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Short-term borrowings Long-term debt Stock subscriptions ¾ Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized, none issued ¾ ¾ Common stock, $0.01 par value; 14,000,000 shares authorized, 2,407,151 shares issued and outstanding atJune 30, 2012; none issued at December 31, 2011 24 ¾ Additional paid-in capital ¾ Retained earnings Accumulated other comprehensive income Unearned compensation – ESOP ) ¾ Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands except per share data) Interest and dividend income: Interest and fees on loans $ Debt securities: Taxable Tax-exempt 67 61 Interest on short-term investments and certificates of deposit 14 19 29 38 Dividends on FHLB stock 2 2 4 3 Total interest and dividend income Interest expense: Deposits Short-term borrowings 22 20 43 40 Long-term debt 99 Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest income: Customer service fees 46 46 73 78 Loss on sale of securities, net (1
